Citation Nr: 1544951	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-09 233	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for of left lower extremity (LLE) vascular disability (claudication), currently evaluated as 40-percent disabling.

 2.  Entitlement to an increased rating for claudication of right lower extremity (RLE), currently evaluated as 20-percent disabling.

 3.  Entitlement to an increased rating for residuals of right hip strain, currently evaluated as 10-percent disabling.

4.  Entitlement to an increased rating for residuals of left hip strain, currently evaluated as 10-percent disabling.

5.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right knee, currently evaluated as 10-percent disabling.

6.  Entitlement to an increased rating for degenerative joint disease (DJD) of the left knee, currently evaluated as 10-percent disabling.

7.  Entitlement to an increased rating for hypertension, currently evaluated as 10-percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

9.  Entitlement to service connection for diabetes mellitus type II as due to herbicide exposure.

10.  Entitlement to service connection for numbness of both feet, to include as due to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to October 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  A June 2007 rating decision denied entitlement to service connection for numbness of the feet due to cold weather exposure; and, an April 2009 rating decision denied increased ratings for the bilateral claudication, bilateral hip, bilateral knee, and hypertension disabilities; denied entitlement to a TDIU; and, denied entitlement to service connection for diabetes mellitus.

The Veteran appeared at a Board hearing at the RO in July 2014 before the undersigned.  A transcript is associated with the claims file.

In March 2015, the Board remanded the case for additional development.

The issues of entitlement to service connection for posttraumatic stress disorder, a heart disorder, and obstructive sleep apnea have been raised by the record in a July 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R.  Parts 3, 19, 20 (2015)). 

In June 2010, the RO prepared a rating decision that would have granted service connection for diabetes mellitus and peripheral neuropathy of each lower extremity.  The RO did not notify the Veteran of the decision; and there is no indication that he or his representative was otherwise made aware of its existence.  Subsequently, the RO noted that the decision was "incorrect" and "pending deletion."  Because the RO did not provide notice of the rating decision prior to finding it incorrect, it is not binding on VA.  Cf. Sellers v. Shinseki, 25 Vet App 265 (2012).

The issues of entitlement to service connection for type II diabetes and numbness of the feet; entitlement to TDIU and extraschedular ratings for the hip, knee and hypertension disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The AMC completed the additional development directed in the March 2015 Board remand.

2.  The Veteran's LLE claudication manifests with the ability to walk farther than 25 yards on a level grade at 2 mph and an ankle brachial index (ABI) greater than 0.5 but less than 0.7.

3.  The Veteran's RLE claudication manifests with the ability to walk farther than 25 yards on a level grade at 2 mph and an ABI greater than 0.7.

4.  The Veteran's bilateral hip strain manifests with DJD and painful noncompensable limitation of motion (LOM).

5.  The Veteran's bilateral knee disability is manifested by DJD and painful noncompensable LOM.

6.  The Veteran's bilateral knee disability was manifested by slight instability of each knee during the appeal period prior to May 20, 2015; but instability has not been demonstrated during the period beginning May 20, 2015.

7.  The Veteran's hypertension is manifested by diastolic pressure predominantly less than 110, and systolic pressure predominantly less than 200 with the need for continuous medication for control.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 40 percent for LLE claudication are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.104, Diagnostic Code (DC) 7199-7114 (2015).

2.  The requirements for an evaluation higher than 20 percent for RLE claudication are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.104, DC 7199-7114 (2015).

3.  The requirements for an evaluation higher than 10 percent for right hip strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5252 (2015).

4.  The requirements for an evaluation higher than 10 percent for left hip strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5252.

5.  The requirements for an evaluation higher than 10 percent for right knee DJD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2015).

6.  The requirements for an evaluation higher than 10 percent for left knee DJD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260.

7.  The criteria for a separate 10 percent rating for right knee instability were met during the appeal period prior to May 20, 2015.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DC 5257 (2015).

9.  The requirements for an evaluation higher than 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.104, DC 7110 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), have been met.  There is no issue as to providing an appropriate application form or completeness of the application. Prior to issuance of the rating decisions appealed, in letters of May 2008 and January 2009, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  A July 2007 RO letter informed the Veteran of the rating criteria for his disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); rev'd Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Neither the Veteran nor his representative has asserted any prejudice due to any notice error, or from the post-decision issuance of the Vasquez letter.  Hence, the Board finds VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and private treatment records are in the claims file, and the Board remanded to obtain the records related to the Veteran's receipt of disability benefits from the Social Security Administration (SSA), and for current examinations.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

In a June 2015 letter, the Veteran questioned the decision by his representative to waive the post-Supplemental Statement of the Case (SSOC) 30-day waiting period without asking him whether he had additional information to submit.  First, the representative acted within the established representational capacity.  Second, the waiver did not preclude the submission of additional evidence, as the representative also waived initial AOJ review of any additional evidence submitted.  See 38 C.F.R. § 20.1304.  The Veteran in fact submitted additional evidence with his letter, which the Board considers.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues, including reasons why the benefits had been denied, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

In sum, there is no evidence of any additional evidence or notice that would be reasonably likely to assist him in substantiating the claims.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

Bilateral Claudication

A January 2003 rating decision granted service connection for bilateral claudication of the LEs with an initial 20-percent rating for the LLE, and a noncompensable rating for the RLE, effective in October 2002.  A June 2004 rating decision increased the LLE from 20 to 40 percent, and granted a compensable rating of 20 percent for the RLE, effective in September 2003.  VA received the Veteran's claim for a TDIU in April 2008, which the RO treated as a claim for increased ratings for all service-connected disabilities.

The January 2003 rating decision reflects that, in as much as the Veteran's specific LE disability is not listed in the Rating Schedule, the rating board evaluated the Veteran's LE vascular disability analogously to arterioscleroses obliterans under DC 7114 based on the function affected and the location of the symptomatology.  See 38 C.F.R. § 38 C.F.R. §§ 4.20, 4.104.

Under DC 7114, claudication on walking more than 100 yards, and diminished peripheral pulses or an ABI of 0.9 or less, warrants a 20-percent rating. Claudication on walking between 25 and 100 yards on a level grade at 2 mph, and trophic changes (thin skin, absence of hair, dystrophic nails) or an ABI of 0.7 or less, warrants a 40-percent rating.  A 60-percent rating requires claudication on walking less than 25 yards on a level grade at 2 mph, and either persistent coldness of the extremity or an ABI of 0.5 or less.  A 100-percent rating is warranted for ischemic limb pain at rest, and either deep ischemic ulcers or an ABI of 0.4 or less. 38 C.F.R. § 4.104. 

The notes associated with the DC are as follows: Note (1): The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note (2): Evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans.  Note (3): These evaluations are for involvement of a single extremity.  If more than one extremity is affected, evaluate each extremity separately and combine (under 38 C.F.R. § 4.25 (2013)) using the bilateral factor (38 C.F.R. § 4.26 if applicable.  Id.  

The February 2009 fee-basis examination report reflects that the Veteran reported complaints of constant calf pain after walking 25 yards, shortness of breath, and fatigue.  He also denied any history of heart attack or of undergoing current treatment at the time of the examination.  The examination report reflects that the Veteran's skin was normal.  Brachial, radial, and ulnar peripheral pulses were 2+.  The examiner noted that an EKG revealed normal sinus rhythm, and the Veteran's ABI was 0.64 on the left, and 0.85 on the right.  A chest X-ray was read as normal.

In 2012, the Veteran reported shortness of breath on exertion and an increase in his symptoms.  He underwent a cardiac catheterization in September 2012, which revealed an occluded left artery, and a stent was inserted.  A March 2013 entry notes that the Veteran's functional capacity was dramatically improved, and that he had no current claudication symptoms.  A February 2014 Doppler revealed no evidence of pulmonary hypertension, and an ABI of 0.94 on the left, and 1.10 on the right.  An April 2014 entry noted that there were no current symptoms and signs of claudication; and, a June 2014 entry notes that the Veteran denied claudication.

At the July 2014 Board hearing, the Veteran testified that, prior to the stent placement, he could not walk more than 100 yards without pain in both legs.  As noted in the Introduction, the Board remanded the case in part for a current examination, which was provided in May 2015.

The evidence reflects that the Veteran's disability has actually improved since the stent placement, but that he has not met or approximated the criteria for increased ratings at any time during the appeal.  

The earlier report of leg pain after walking 25 yards provides evidence in support of one of the elements for a 40 percent rating in the right lower extremity; however the rating criteria require that this finding be accompanied by trophic changes or specified levels of ABI.  The Veteran did not have the trophic changes or requisite level of ABI.  Accordingly, his report is insufficient to establish entitlement to the 40 percent rating.  

Physical examination revealed diminished peripheral pulses but no trophic changes.  The examiner noted that the Veteran did not use any assistive device for ambulation due to his vascular disability.  The examiner also assessed that the Veteran could walk more than 100 yards.  The examination report also reflects that the Veteran was a no-show for a scheduled ABI.

The findings on clinical examination show the existing rating of each LE was properly continued, as the ABI for the LLE was less than 0.7, but greater than 0.7 on the right.  Hence, the LLE more nearly approximated the assigned 40-percent rating, and the RLE 20 percent.  38 C.F.R. § 4.104, DC 7299-7114.

On his Substantive Appeal (VA Form 9), the Veteran questioned how it was possible for the rating of each LE to be different; given that he had the same pain in each leg.  The answer is that, while pain is a factor for consideration,  the rating criteria do not provide ratings based exclusively on the level of pain.  As noted, the rating requires certain levels of ABI or trophic changes; and, the ABI was different in each LE.  The outpatient records that reflect the Veteran's complaints of chronic pain.  Nonetheless, the outpatient records are consistent with the objective findings at the February 2009 examination.  An October 2008 outpatient entry notes that the Veteran denied claudication symptoms.

As noted, the findings on examination in May 2015 show improvement in the levels of ABI in both extremities and, consistent with his hearing testimony, that he could walk farther before the onset of symptoms.  Accordingly, the evidence is against a finding that he has met the criteria for increased ratings under DC 7114.

In light of the fact that the Veteran's claudication is rated analogously, the Board must also consider whether the Veteran is eligible for a higher rating under another DC.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  A rating under another DC in § 4.104 is not appropriate.  A June 2012 abdominal CT scan was negative for evidence of an aneurysm or dissection.  There was no evidence of an aneurysm of any artery.  Hence, evaluation under DC 7111, 7112, or 7113 is not appropriate.  Further, the criteria for DC 7111 are the same as DC 7114.  The cardiac catheter revealed non-obstructive coronary artery disease.  The Veteran is not service connected for any heart-related disorder.  Hence, it would not be appropriate to evaluate his claudication under a DC related to heart pathology.

Although the Veteran is potentially entitled to a staged rating for any part of the rating period where claudication is manifested at a different rate.  As already noted, the preponderance of the evidence shows that the Veteran's claudication has not manifested at a rate higher than 40 percent for the LLE, or higher than 20 percent for the RLE at any time during the rating period on appeal.  Hence, there is no basis for a staged rating.  Hart, 21 Vet. App. 505.

Bilateral Knee and Hip Disability

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

The April 2009 rating decision reflects that the RO evaluated the Veteran's bilateral hip and knee disabilities as arthritis due to trauma.  Traumatic arthritis is rated under DC 5010, under the criteria for degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate DCs for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable LOM is demonstrated in the joint, the Lichtenfels rule is not applicable.  Even without X-ray findings, where the evidence shows pain throughout the ROM, the minimum compensable rating is warranted, even if the LOM is otherwise noncompensable; but higher ratings require actual limitation or functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Hips

The January 2003 rating decision also granted service connection for bilateral hip strain with an initial noncompensable rating, effective in October 2002.  A January 2009 rating decision granted an increased rating from 0 percent to 10 percent for each hip, effective in March 2007.  The RO rated the hips under DC 5010-5252.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  As noted, 5010 denotes the arthritis due to trauma, and 5252 is the DC specifically related to the thigh LOM.  See 38 C.F.R. § 4.71a.

Under VA regulations, normal ROM for the thigh is 0 to 125 degrees.  See 38 C.F.R. § 4.71a. Plate II.  Thigh LOM on flexion of 0 to 45 degrees warrants a 10-percent rating; flexion limited to 30 degrees, 20 percent; flexion limited to 20 degrees, 30 percent; and, flexion limited to 10 degrees, 40 percent.  38 C.F.R. § 38 C.F.R. § 4.71a, DC 5252.  Thigh impairment that results in loss of abduction beyond 10 degrees warrants a 20-percent rating.  38 C.F.R. § 4.71a, DC 5253.

The January 2009 rating decision reflects that the RO awarded the 10-percent rating on the basis of the Veteran's outpatient records, which noted normal but painful motion.  The RO continued the 10-percent rating in the February 2009 rating decision without an additional examination.  The outpatient records for the interim until 2015 do not reflect any findings that would warrant a higher rating.

At the May 2015 examination the Veteran reported bilateral hip pain, which was aggravated on prolonged standing or walking.  Physical examination revealed range of motion (ROM) of 20 to 115 degrees with pain bilaterally.  Pain on motion was evident in all planes.  The examiner noted that the Veteran's functional loss due to hip symptoms was less movement than normal and disturbance in locomotion.  The reported findings on clinical examination show each hip to have continued to more nearly approximate the assigned 10-percent rating.  38 C.F.R. § 4.71a, DC 5252.  

The examiner noted that the limitation of motion was due to pain, but did not find the presence of other functional factors.  The examiner was able to quantify the limitation of motion due to pain; but none of the reported measurements approximated the criteria for an increased rating for either hip disability.

A higher rating was not met or approximated, as ROM on flexion was greater than 30 degrees, and the examiner noted that motion on abduction was higher than 10 degrees, and that the Veteran had not lost the ability to cross his legs.  See 38 C.F.R. § 38 C.F.R. § 4.71a, DC 5253.  Further, the examiner noted that repetitive-use testing did not reveal an additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45.  The examiner also opined that repetitive-use over time would result in an additional loss of ROM on flexion of five degrees on the right but none on the left.  That additional loss, however, does not lower the value where a higher rating is met or approximated.  Id.; 38 C.F.R. § 4.71a, DC 5252.  The examination report also reflects that hip muscle strength was normal at 5/5 bilaterally, and that there was no ankylosis in either hip and neither was there any impairment of the hip flail joint or femur.  Hence, there is no basis for a higher rating under either DC 5250, 5254, or 5255.

The examination report reflects that hip extension was limited to 20 degrees bilaterally.  This far exceeds the range of extension required for a separate rating for limitation of extension under DC 5251.

As discussed above, the preponderance of the evidence is against assignment of a rating in excess of10-percent for either hip.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5252.  The evidence of record shows the bilateral hip disability to have manifested at the same rate throughout the reporting period.  Hence, there is no factual basis for a staged rating for any part of the reporting period.

Bilateral Knee Disability

A February 1994 rating decision granted service connection for DJD shown on X-ray with an initial 10-percent rating for each LE, effective in November 1992.

Limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, DC 5261.

At the February 2009 examination the Veteran reported constant pain at the right hip and down the right leg.  The pain did not radiate.  He described the pain as burning, aching, and sharp.  On a scale of 1 to 10, he assessed the pain severity as 10/10, and it was exacerbated with physical activity, and he could not stand for long periods of time.  It was relieved with bending or crossing the legs, and he reported that he could function with medication and sometimes without medication.  The Veteran also complained of weakness, giving away, and lack of endurance.  He denied any current treatment.  

Physical examination revealed the Veteran's gait as normal; he did not require any assistive device for ambulation, and there was no evidence of abnormal weight bearing.  The examiner noted that the appearance of both knees was normal.  There was tenderness to palpation of the medial aspect of each knee and crepitus on motion.  ROM was 0 to 90 degrees bilaterally; and, the examiner noted that the knee motion was not limited by pain, fatigue, weakness, lack of endurance, or incoordination.

The May 2015 examination report reflects that the examiner noted review of the claims file and the Veteran's current diagnosis of DJD of each knee.  The Veteran reported bilateral knee pain on prolonged standing or walking.  He also reported the same functional loss on flare-ups.  ROM was 0 to 130 degrees bilaterally, with pain throughout the movement.  There also was crepitus on motion.  The examiner assessed the Veteran's functional loss as due to pain.  The examiner was also able to assess the loss due to pain with the range of motion, including during flare-ups.  On the left range of motion remained 0 to 130; while that on the right it was 0 to 120.

The examiner found no instability or recurrent subluxation in either knee.

The findings on the 2009 and 2015 examinations show each knee to more nearly approximate the assigned 10-percent rating for each knee.  38 C.F.R. § 4.71a, DC 5260.  A higher rating was not met or approximated, as knee ROM on flexion was greater than 0 to 30 degrees, and extension was normal.  Further, the examiner noted that repetitive-use testing revealed no additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45.

A higher rating was not met or approximated, as knee ROM on flexion was greater than 0 to 30 degrees, and extension was normal.  Further, the examiner noted that repetitive-use testing revealed no additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45.  The examiner also assessed the Veteran's projected functional loss after repeated use over time and opined that it would result in an additional loss of 10 degrees of ROM for each knee.  An additional loss of 10 degrees still results in ROM of 0 to 120 degrees, which is much greater than the 0 to 30 degrees that would warrant a rating higher than 10 percent.  38 C.F.R. § 4.71a, DC 5260.

In his written submissions, the Veteran asserted that his examination were on good days pain-wise.  Nonetheless, the examiner took into account the effects of pain during flare-ups.  See Mitchell, 25 Vet. App. 32 (2011).  Hence, the assigned 10-percent rating for each knee compensates the Veteran for his functional loss due to pain, etc.  38 C.F.R. §§ 38 C.F.R. § 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, DC 5260, 5261.

The 2015 examination report reflects that the examiner noted that there was no evidence of subluxation and assessed each knee as stable and the Veteran's reports do not contradict these findings.  Hence, there is no basis for a separate rating on the basis of instability or subluxation as of the date of the examination.  38 C.F.R. § 38 C.F.R. § 4.71a, DC 5257.  

The February 2009 examination report reflects; however that the examiner noted slight instability of each knee.  Under DC 5257, slight lateral instability would warrant separate 10 percent ratings for each knee.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  Accordingly, 10 percent ratings are granted under DC 5257 for the appeal period prior to the examination on May 20, 2015.  Higher ratings would not be warranted because there is no evidence the instability was more than slight.

The Board has not set an effective date for the beginning of the separate 10 percent ratings so as not to deny the Veteran the opportunity to present evidence and argument to the AOJ when that entity fixes the effective date of the grant.

The Veteran has at all time retained significant range of motion in the left knee; hence a higher rating is not warranted on the basis of ankylosis.  The Board notes parenthetically that functional factors are not for consideration where a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. §§ 4.40, 4.45.

A 20 percent rating is provided for dislocation of the semilunar cartilage with frequent periods of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2009).  The record does not show dislocation of the semilunar cartilage.  While a July 2002 treatment record shows that internal derangement was suspected, the subsequent MRI did not show this.  Privately performed arthroscopies also reportedly showed cartilage damage, but dislocation was not reported.  Even assuming arguendo that there was such dislocation, the symptoms described in Diagnostic Code 5258 overlap with those contemplated in the rating for limitation of flexion.  For instance, both codes contemplate pain.  38 C.F.R. §§ 4.40, 4.45.  Separate ratings are permitted where the symptomatology is wholly separate, but are prohibited when the symptoms overlap.  Esteban v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.14 (2015).

A separate rating is also not warranted for removal of the semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).  The Veteran's cartilage has not been removed.

Hypertension

A February 1994 rating decision granted service connection for hypertension with an initial 10-percent rating, effective in November 1992.

The applicable rating criteria provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101.  A 60-percent rating is warranted for diastolic pressure predominantly 130 or more and a 40-percent disability rating for diastolic pressure predominantly 120 or more.  A 20-percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 10- percent disability rating is warranted for diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.

The February 2009 rating decision reflects that the Veteran's blood pressure reading was 118/78.  The examination report reflects that the Veteran took two medications to control his hypertension.  The Veteran's EKG and chest X-ray were normal.  The May 2015 examination report reflects that the Veteran reported that he was on the same two medications for control of his hypertension.  His blood pressure readings at the examination were 127/76, 120/86, and 132/72.  The examiner opined that the Veteran's hypertension did not cause any functional limitations.

The February 1994 rating decision reflects that the Veteran was awarded service connection for hypertension on the basis of a history of diastolic pressure predominantly 100 or more.  He has been on medication ever since.  As a result, his medical records show no history of diastolic pressure predominantly 110 or more, or systolic pressure of 200 or more.  In a July 2009 statement, the Veteran asserted that his hypertension was in control only as long as he took his medication, but it would be out of control if he did not.  While that may well be true, the rating criteria in fact call for the minimum 10-percent rating where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control.  38 C.F.R. § 4.104, DC 7101.  The evidence of record shows that to be the current disability picture of the Veteran's hypertension.  The Veteran also asserted that the examination was not conducted properly because his blood pressure was taken three times on the same day instead of on three different days.  See 38 C.F.R. § 4.104, DC 7101, Note (1).  That note applies; however, only to whether hypertension exists, not to how it may be rated.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

In light of the above, the Board is constrained to find the preponderance of the evidence is against the claim for a higher rating for hypertension.  38 C.F.R. § 38 C.F.R. §§ 4.1, 4.104. DC 7101.



ORDER

Entitlement to an increased rating for claudication of LLE is denied.

Entitlement to an increased rating for claudication of RLE is denied.

Entitlement to an increased rating for residuals of right hip strain is denied.

Entitlement to an increased rating for residuals of left hip strain is denied.

Entitlement to an increased rating for DJD of right knee is denied.

Entitlement to an increased rating for DJD of left knee is denied

A separate 10 percent rating for instability of the right knee during the appeal period prior to May 20, 2015, is granted.

A separate 10 percent rating for instability of the left knee is granted during the appeal period prior to May 20, 2015, is granted.

Entitlement to an increased rating for hypertension is denied.


REMAND

The May 2015 examination report reflects that the examiner opined that it was not at least as likely as not that diabetes mellitus and associated disabilities were causally related to the Veteran's active service, to include herbicide exposure in Korea.  The examiner relied solely on the dates the Veteran served in Korea and did not address a critical basis of the Veteran's claim.  Specifically, that the herbicides used prior to the Veteran's service in Korea remained in the soil due to the long half-life of the active chemical; thus, his diabetes mellitus should be deemed as due to herbicide exposure.  The Veteran submitted a medical opinion to that effect.  Hence, the VA medical opinion is inadequate for medical purposes, as the examiner should have addressed that facet of the case.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The issue of entitlement to TDIU is inextricably intertwined with the pending claims for service connection.  Harris v. Derwinski, 1 Vet. App. 1 Vet App 180 (1991).  It would be premature to decide whether extraschedular consideration is warranted for the claudication, hypertension, knee or hip disabilities prior to adjudication of the TDIU issue.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the May 2015 diabetes examination to review the record and provide an addendum to the previous opinion.  Inform the examiner that merely relying on the dates the Veteran served in Korea to support a negative opinion is not sufficient.  

The examiner should address the specific opinion of Dr. Singh that, due to the half-life of the main chemical of the herbicide used; specifically, 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram, the Veteran was in fact exposed to herbicides during his service in Korea from the chemicals continued presence in the soil.

The examiner should opine as to whether the residual herbicides in the soil in Korea, at least as likely as not, caused the Veteran to develop diabetes mellitus or peripheral neuropathy.

Should the examiner inform the AOJ that he lacks the expertise to address the specific basis of the Veteran's claim, then the examiner should inform the AOJ of the type expert to whom the question should be addressed.

In the event the examiner who conducted the May 2015 examination is no longer available, refer the claims file to a similarly qualified examiner or other professional.

Should the examiner advise the requested opinion cannot be rendered without an examination, the AOJ should arrange the examination.  The claims file must be provided for review by the examiner/professional as part of the examination.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, if otherwise in order, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


